Title: From Alexander Hamilton to Otho H. Williams, 9 June 1794
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury Department June 9th 1794
Sir

In consequence of a Statement made to me by Mr Samuel Dodge, Agent for procuring materials &c. for the fortification, I have directed the Treasurer to remit you the further sum of 1700 Dollars in bills upon you, payable to you or your order, which you will endorse to the agent in proportion to the further progress of expenditure, agreeably to my instructions of the 3d of April last.
I should be sorry to give you any trouble in your present indisposition that could be avoided. But it will be satisfactory to me, if you will only name a Person to act in your behalf: This appears to be a necessary measure, which would tend to relieve you in some degree in your present situation, and by means of which, instructions from hence might also be complied with.
I am Sir, with great consideration   Your obedient Servant

A Hamilton
Otho H. Williams Esqr.Collector Baltimore

 